Citation Nr: 1444012	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  05-10 816A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type 2, including as secondary to herbicide exposure. 

2.  Entitlement to service connection for hypertension, including as secondary to diabetes mellitus, type 2. 

3.  Entitlement to service connection for peripheral neuropathy of the upper extremities, including as secondary to diabetes mellitus, type 2. 

4.  Entitlement to service connection for peripheral neuropathy of the lower extremities, including as secondary to diabetes mellitus, type 2.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to October 1970. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from May 2004 and October 2009 decisions of the Department of Veterans Affairs (VA) Regional Office (RO). 

 In November 2010, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.  

In January 2011 and November 2012, the Board remanded these matters for additional development.  In August 2013, the Board denied the claims.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  The parties submitted a Joint Motion for Remand, and in May 2014 the Court issued an Order which vacated the Board's August 2013 decision and remanded the case to the Board for readjudication in accordance with the Joint Motion for Remand. 



FINDINGS OF FACT

1.  The Veteran had active service in Thailand during the Vietnam era; he did not serve in Vietnam, and he is not shown by competent, credible and probative evidence to have been exposed to herbicides in Thailand or otherwise in service.  

2.  Diabetes mellitus was not shown in service or for many years thereafter, and there is no competent evidence suggesting a relationship between this disability and service.
 
4.  Hypertension was not shown in service or for many years thereafter, and there is no competent evidence suggesting a relationship between this disability and service.
 
5.  Peripheral neuropathy of the bilateral upper extremities was not shown in service or for many years thereafter, and there is no competent evidence suggesting a relationship between this disability and service.
 
6.  Peripheral neuropathy of the bilateral lower extremities was not shown in service or for many years thereafter, and there is no competent evidence suggesting a relationship between this disability and service.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for diabetes mellitus are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).
 
2.  The criteria for establishing service connection for hypertension are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).
 
3.  The criteria for establishing service connection for peripheral neuropathy of the bilateral upper extremities are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).
 
4.  The criteria for establishing service connection for peripheral neuropathy of the bilateral lower extremities are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  The notice requirements were accomplished in letters sent in March 2009, February 2011, November 2011 and December 2012.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The letters also provided notice of the type of evidence necessary to establish a disability rating or effective date for the claimed disabilities under consideration, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice was timely because the claims were readjudicated in the March 2013 supplemental statement of the case.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran appeared at a hearing before the Board and presented oral testimony in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R.    § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues to the Veteran, and relevant testimony concerning events in service, treatment history, and symptomatology was elicited with respect to the claims, to include questions regarding Agent Orange exposure.  Neither the Veteran nor his representative has asserted that   VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

The record reflects that the current claims file is a rebuilt file, although in addition to five claims file volumes (numbered 1 through 5) with the word "Rebuilt File" written on them, there are also two original volumes, containing documents dating back to 1970.  However, none of the volumes contain service treatment records.  When service treatment records are missing, VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the Veteran's medical records have been destroyed."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (citing Russo v. Brown, 9 Vet. App. 46, 51 (1996)); see also Cuevas v. Principi, 3 Vet. App. 542,   548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo, 9 Vet. App. 46 (1996).

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service personnel records, VA outpatient treatment records, Social Security Administration (SSA) records,  and private treatment records.  Additionally, the Veteran provided testimony at a November 2010 Board hearing, and also submitted multiple documents and photographs.  The Board notes that a VA examination has not been conducted in this case.  However, as the Veteran has not been found to have been exposed to Agent Orange, he does not contend that his disabilities are related to service for reasons other than such exposure, and there is no competent evidence even suggesting a relationship between the claimed disabilities and service on a basis other than his claimed exposure, a VA examination is not warranted.  38 C.F.R.      § 3.159(c)(4).

In January 2011 and November 2012, the Board remanded the case to the agency of original jurisdiction (AOJ) for additional development.  The actions requested in the prior remands have been undertaken.  In this regard, appropriate development was conducted in an attempt to verify his claimed exposure and a memorandum was prepared concerning the need for further attempts.  Additionally, corrective VCAA notice was provided, a request for service treatment records was made, and SSA records and private treatment records were obtained.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining    such evidence.  The Veteran was a very active participant in the claims process by submitting extensive evidence and argument.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. §  3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)) (2013).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and diabetes, hypertension, or organic diseases of the nervous system becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is    no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013). 

Service connection may also be established for disability which is proximately    due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2013). Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran contends that he is entitled to service connection for diabetes as a result of Agent Orange exposure during service.  He claims his hypertension and peripheral neuropathy of the extremities are secondary to his diabetes.  Throughout the course of this appeal, the Veteran has reported that during his tour in Thailand he was stationed in Korat, and on one occasion was on temporary duty (TDY) in Ubon for a period of 30 days in July 1969.  He reports that during that TDY period he was sent into a jungle area, in an unknown location, to repair a downed aircraft.  He has alleged he ran near the perimeter during an attack on Ubon in 1969 and    that he repaired airplanes at the end of the runway near the perimeter.  He further testified that at Ubon, he had to cross the perimeter from his barracks that were off ground to get onto the base, although he stated that they bused them to the base.  He has also alleged TDY to Takhili AFB and has alleged exposure near the perimeter at Korat.  Specifically, he testified that while in Korat he drove people to and from the perimeter and that he sometimes had to cross the perimeter when airplanes aborted landings and he had to service them. 

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a).  A veteran   is entitled to a presumption of service connection if he is diagnosed with certain enumerated diseases, including type 2 diabetes mellitus and early onset peripheral neuropathy, if he served in the Republic of Vietnam during a prescribed period.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. § 3.313(a); see also Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir.   2008) (upholding VA's interpretation of section 3.307(a)(6)(iii) as requiring the servicemember's presence at some point on the landmass or the inland waters of Vietnam).  Additionally, service between April 1, 1968, and August 31, 1971 in a unit that, as determined by the Department of Defense, operated in or near the Korean demilitarized zone (DMZ) in an area in which herbicides are known to have been applied during that period.  38 C.F.R. § 3.307(a)(6)(iv).

VA has developed specific evidentiary procedures to verify whether a veteran   was exposed to herbicides in locations other than Vietnam.  VA's Adjudication Procedure Manual Rewrite, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(q) was adopted for application when a veteran alleges exposure to herbicides in Thailand.  It directs, in pertinent part, that if a veteran served in      the U.S. Air Force during the Vietnam Era at one of the specified Royal Thai Air Force Bases (RTAFBs), to include bases at U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang, anytime between February 28, 1961 and May 7, 1975, as an Air Force security policeman, a security patrol dog handler, a member of the security police squadron, or in a capacity that otherwise placed  him near the air base perimeter as shown by the evidence of daily work duties, performance evaluation reports, or other credible evidence, then herbicide exposure is to be conceded.  Id. 

If herbicide exposure cannot be conceded based upon the above described facts, a copy of the Compensation and Pension (C&P) Service's "Memorandum for the Record" is to be placed in the Veteran's claims file and the Veteran is to be asked for the approximate dates, location, and nature of the alleged herbicide exposure.  If the Veteran fails to furnish the requested information, the claim will be referred to the U.S. Army and Joint Services Records Research Center (JSRRC) coordinator   to make a formal finding that sufficient information required to verify herbicide exposure does not exist.  The claim may then be decided based on the evidence of record.  Id. 

If the Veteran furnishes the requested information within 30 days, the information is to be reviewed along with the other evidence of record (including the "Memorandum for the Record") and a determination is to be made whether herbicide exposure can be established.  If such exposure cannot be established and the Veteran has not provided sufficient information to permit a search by the JSRRC, the claim will be referred to the JSRRC coordinator to make a formal finding that sufficient information required to verify herbicide exposure does not exist.  The claim may then be decided based on the evidence of record.  Id. 

However, if herbicide exposure cannot otherwise be established and the Veteran has provided sufficient information to permit a search by the JSRRC, a request for verification of herbicide exposure is to be sent to the JSRRC.  Id.

Upon consideration of the record, the Board finds that the preponderance of the competent and probative evidence is against a finding that the Veteran was exposed to Agent Orange during his military service. 

The Veteran's service personnel records do not show, and the Veteran does not specifically contend that he served in Vietnam or near the DMZ in Korea.  On this point, he testified that his excursion to the jungle may have been to Vietnam and that he might have stopped to refuel in Vietnam, but he did not actually know.  The National Personnel Records Center responded that there was no evidence of the Veteran's exposure to herbicides and they could not determine whether he served in Vietnam.  While the Veteran's DD Form 214 indicates that he received the Vietnam Service Medal and Vietnam Campaign Medal, such medals are insufficient to establish that the Veteran set foot in Vietnam.  See Haas v. Peake, 525 F.3d 1168, 1196 (Fed.Cir.2008) ("it is undisputed that some servicemembers who received the Vietnam Service Medal were never either in Vietnam or in its territorial waters[.]").  Accordingly, he may not be presumed to have been exposed to Agent Orange.

Regarding the Veteran's contentions that he was exposed to Agent Orange while serving in Thailand, the Board finds that the most probative evidence is against the claim.

Information from the Department of Defense (DoD) indicates that only limited testing of tactical herbicides was conducted in Thailand from April to September 1964.  The location identified was the Pranburi Military Reservation associated with the Replacement Training Center of the Royal Thai Army, near Pranburi, Thailand.  This location was not near any U.S. military installation or Royal Thai Air Force Base.  Tactical herbicides, such as Agent Orange, were used and stored in Vietnam, not Thailand.  The Department of the Air Force indicated that other than the 1964 tests on the Pranburi Military Reservation, there are no records of tactical herbicide storage or use in Thailand.  There are no records of tactical herbicide spraying by RANCH HAND or Army Chemical Corps aircraft in Thailand after 1964, and RANCH HAND aircraft that sprayed herbicides in Vietnam were stationed in Vietnam, not in Thailand.  However, there are records indicating that modified RANCH HAND aircraft flew 17 insecticide missions in Thailand from 30 August through 16 September 1963 and from 14 -17 October 1966.  The 1966 missions involved the spraying of malathion insecticide for the "control of malaria carrying mosquitoes."  It was also noted that the Thailand CHECO Report does not report the use of tactical herbicides on allied bases in Thailand, but does indicate sporadic use of non-tactical (commercial) herbicides within fenced perimeters.  There are records indicating that commercial herbicides were frequently used for vegetation control within the perimeters of air bases during the Vietnam era, but all such use required approval of both the Armed Forces Pest Control Board and the Base Civil Engineer.  In Vietnam, tactical herbicides were aerially applied by UC-123 aircraft in Operation RANCH HAND or by helicopters under the control of the U.S. Army Chemical Corps.  Base Civil Engineers were not permitted to purchase or apply tactical herbicides.

The Veteran's personnel records show that he served in Thailand from November 1968 to October 1969.  He was stationed at Korat RTAFB in Thailand.  This service falls during the Vietnam Era as defined at 38 C.F.R. § 3.307(a)(6)(iii); and, as discussed above, Korat is on the list of RTAFBs where herbicides were used along the perimeter.  Therefore the relevant question is whether the Veteran served on the perimeter of a RTAFB.

In this case, there is conflicting evidence on this issue which must be weighed. According to his DD Form 214 and personnel file, the Veteran's military occupational specialty was that of an aircraft electrical repairman.  This would suggest that he did not work on the perimeter of a RTAFB and there is no evidence he was a security policeman, security patrol dog handler, member of the security police squadron, or was assigned duties at the base perimeter.  However, the Veteran has argued that despite his military occupational specialty, he served on    or near the perimeter of the RTAFBs where he was stationed. 

The records in his service personnel file demonstrate his work at Korat RTAFB exclusively as an aircraft electrical repairman from November 1968 to October 1969.  An aircraft electrical repairman would have generally worked indoors in    the hanger and on the flight line, not on or patrolling the perimeter.  Further, his performance evaluation during this period did not indicate his duties involved working on the perimeter of the RTAFB or driving personnel to the perimeter.  Additionally, the performance evaluation for the period from May 1969 to May 1970 did not mention any TDY periods or duties at a RTAFB.  

In the evaluation of the evidence, VA adjudicators may properly consider internal inconsistencies, facial implausibility, self-interest, and consistency with other evidence submitted on behalf of the Veteran.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995).  It has also been observed that the Board has the "authority    to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1447, 1481 (Fed. Cir. 1997).  Here the Veteran's assertions are not supported by the information in his service personnel records.  As such, his account is uncorroborated.  

As the information in the service personnel file does not fall within the M21-1MR guidelines as to when exposure to tactical herbicides should be conceded, the Board remanded the claims for additional development.  Following the Board's remands, the AOJ initiated development to confirm his allegations of such exposure at a RTAFB. As noted, the Veteran reported that during that TDY period in Ubon, he was sent into a jungle area and that repaired airplanes at the end of the runway near the perimeter.  He also alleged that he ran near the perimeter during an attack on Ubon, and otherwise often crossed the perimeter from his barracks that were off ground to get onto the base.   

A March 2013 Memorandum for the record outlines such development (in accordance with M21-1MR), and includes a notation of a JSRRC certification   that there is no record of Agent Orange spraying, testing, storage at Ubon RTAFB during the time the Veteran reportedly was stationed there in July 1969.  The JSRRC responded that they researched the available July 1969 historical information submitted by the 388th field Maintenance Squadron (FMS), and its higher headquarters, the 388th Tactical Fighter Wing.  They stated that the information does not document the spraying, usage, transportation of storage of Agent Orange or tactical herbicides at Ubon RTAFB, Thailand.      

The Veteran's accounts that he was near the base perimeter, and was thus exposed to Agent Orange are contradicted by the JSRRC finding that exposure to tactical herbicides was not shown.  They could not document or verify that he was exposed to Agent Orange or tactical herbicides.  

While the Veteran contends that he was exposed to Agent Orange during his  service in Thailand, the record does not reflect that the Veteran has any specialized knowledge in identifying chemical compounds or determining whether commercial sprays used were, in fact, herbicides as 38 C.F.R. § 3.307(a)(6).  Moreover, the Department of Defense has indicated that no tactical herbicides were used in Thailand after 1964.  The Veteran did not service in Thailand until 1968.  The Veteran's service personnel file does not support a finding that the Veteran worked on the perimeter of a RTAFB and the JSRRC found no record of Agent Orange spraying, testing, storage at Ubon RTAFB during the time the Veteran was stationed there.  The Board finds the official records are significantly more probative and persuasive than the Veteran's contentions on this point.  Accordingly, the Board finds the most probative evidence is against a finding that the Veteran was exposed to Agent Orange during service.  Thus, the presumptions of 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2013) are inapplicable.

Notwithstanding the above, when a claimed disorder is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Here, however, the evidence does not reflect, and the Veteran does not contend, that his diabetes mellitus, hypertension, or bilateral upper and lower extremity peripheral neuropathy arose during service or within one year following discharge from service.  With respect to post service medical records, private treatment records first document diagnoses of diabetes mellitus and hypertension in July 2003.  VA treatment    records dated in August 2008 reflect that the Veteran was assessed with peripheral neuropathy.  Accordingly, therefore the evidence of record does not support a  finding of presumptive service connection under 38 C.F.R. § 3.309(a).  There is no competent evidence suggesting any of these disorders is related to service for reasons other than the alleged herbicide exposure.

The Veteran alleges that his diabetes is due to Agent Orange exposure and his hypertension and peripheral neuropathy are secondary to his diabetes.  The Board notes that in a May 2006 letter, Dr. Chase opined that, if the Veteran was exposed to Agent Orange, it is as likely as not that his current diabetes was caused by this exposure.  However, as noted above, the preponderance of the evidence is against a finding that the Veteran was exposed to Agent Orange.  As Dr. Chase's opinion is predicated on the assumption that the Veteran was exposed to Agent Orange, this opinion has no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that "an opinion based upon an inaccurate factual premise has no probative value").

With respect to the Veteran's claims for service connection for hypertension and peripheral neuropathy on a secondary basis as due to diabetes, as noted above, service connection for diabetes has not been established.  Review of the record further indicates that the Veteran has not established service connection for any disability.  Accordingly, there is no legal basis upon which to award service connection for hypertension and peripheral neuropathy on a secondary basis.  38 C.F.R. § 3.310. 

For all the foregoing reasons, the Board concludes that the preponderance of the evidence is against the claims for service for diabetes mellitus, hypertension, and peripheral neuropathy of the bilateral upper and lower extremities, and the appeal is denied. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is 
against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

ORDER


Service connection for diabetes mellitus, type 2, is denied. 

Service connection for hypertension is denied. 

Service connection for peripheral neuropathy of the upper extremities is denied. 

Service connection for peripheral neuropathy of the lower extremities is denied.




____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


